People ex rel. Kaplan v Brann (2018 NY Slip Op 03632)





People ex rel. Kaplan v Brann


2018 NY Slip Op 03632


Decided on May 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-05400	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Melissa Kaplan, on behalf of Andrew Tates, petitioner,
vCynthia Brann, Commissioner, Department of Correction, respondent.


Seymour W. James, Jr., New York, NY (Justine Luongo and Melissa Kaplan, pro se, of counsel), for petitioner.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Joseph N. Ferdenzi, and Jonathan K. Yi of counsel), for respondent.

Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Docket No. CR-012736-18QN, and application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Queens County Docket No. CR-012736-18QN is reduced to the sum of $100,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative, and the writ is otherwise dismissed; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $100,000 or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
LEVENTHAL, J.P., BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court